Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ response of 1/19/2022 has been considered and entered in the record. Claims 1-11  are under consideration. Claims 1-8 and 10-11 are rejected for the reasons as discussed below.  New Claims 9 is objected to, but would be allowable if written in independent form. Applicants’ arguments  and declaration of 1/19/2022 have been considered, and are discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8 and 10-11 are  rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2011/0129981) in view of  Warren et al (US 2017/0154771) and Nakazawa (US 2013/0043563).
With respect to Claim 1, Lim et al discloses a composition for forming silica (paragraph 51) comprising a silicon containing polymer (Formulas 2-3)  and a solvent (paragraphs 41-43), wherein the silicon-containing polymer comprises an organic –inorganic polysiloxazane (Formula 2-3, paragraphs 7-10) .  With respect to the limitation “ wherein the composition is configured such that, when the composition is coated on a pattern formed on a substrate to form a silica layer…”,  Lim et al disclose the formation of a silica layer which is etched, and has different etching rates on trench parts and flatness parts. See paragraphs 62-63, 9-97 and 101-108, and Table 1 of Lim et al.
However, Lim et al does not explicitly disclose that the resulting silica has a satisfies Relation 1 which requires specified etch rates. 
Warren et al is relied to disclose optimizing reaction conditions to control the etch rates of silica. See paragraph  27.
Nakazawa is relied upon to disclose that varying the etching rate of SiO2 is known in the art. See paragraph 70. 
Allen v. Coe, 57 USPQ 136.  Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Aller, 105 USPQ 233 (1955). In the present case the cited references disclose that etching rates are an optimizable characteristic, and the claimed range and its encompassed etching ratios for the resulting product would have been prima facie obvious, in the absence of unobvious results for the specifically claimed range. 

	With respect to Claim 2, Lim et al discloses the silicon containing polymer is an organic inorganic polysilazane. See paragraphs 7-8, Formula 1.  
	With respect to Claim 3, the etch rates of the silica composition would be a matter of optimization, as discussed with respect to Claim 1. Moreover, Lim et al discloses wet etching. See paragraph 99.
	With respect to Claim 4, the silica composition to be formed and its relation 2,  would  be obvious as a matter of optimization as discussed with respect to Claim 1. 
	With respect to Claim 5, Lim et al discloses chemical formula 1 and 2. See paragraphs 7-10 and Formula 1-2.  
With respect to Claim 6, Lim et al is relied upon as discussed above with respect to Claims 1-5. Moreover, Lim et al disclose the polymer solution is 0.1 – 50 % of the composition for forming the silica layer. See paragraph 58.  
However, Lim et al  does explicitly disclose the silicon containing polymer is included in an amount of 0.1 to 30 wt % on a total amount of the composition for forming the silica layer.
Allen v. Coe, 57 USPQ 136.  Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Aller, 105 USPQ 233 (1955).
	With respect to Claim 7, Lim et al discloses a silica layer, the composition of Claim 1 and a curing step. See paragraphs 7-10, 29 and 51.
	With respect to Claim 8, Lim et al discloses  memory cells. See paragraphs 4-6. Official Notice is taken that memory cells are found in electronic devices.
	With respect to Claim 10, Claim 10 is drawn to a silica layer formed by using a specific reactant. 
2113 Product-by-Process Claims [R-10.2019]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

With respect to Claim 10, there is no evidence in the record that the silica with the specified etching rates is unobvious from the silica disclosed by the cited references.
With respect to Claim 11, Claim 11 is drawn to an electronic device which comprises a silica layer formed by using a specific reactant. As discussed with respect to Claim 10, there is no evidence in the record that the silica with the specified etching rate, or any electronic device which contains it, is unobvious from the silica or devices containing it disclosed by the cited references.


Response to Applicants’ Arguments and Declaration of 1/19/2022
Applicants’ arguments and Declaration have been considered, but are moot in view of the new grounds of rejection. Moreover, Applicants argue that one of ordinary skill in the art would not have had a reason to predictably modify the hydrogenated polysiloxazane of Lim to achieve a composition that satisfies Relation 1. The Examiner respectfully disagrees, as even though Lim et al does not explicitly disclose Relation 1, Lim et al in its examples and comparative examples  discloses the intended use of the composition is the formation of a silica layer which is etched, and has different etching on trench parts and flatness parts. See paragraphs 62-63, 9-97 and 101-108, and Table 1 of Lim et al. Furthermore, the cited references make obvious the optimization of etching rates. In the absence of the criticality of the claimed Relations, the rejected Claims are prima facie obvious. With respect to Applicants arguments pertaining to the criticality of filling gaps, Lim et al also discusses the importance of filling gaps. See paragraphs 16-17. 
Allowable Subject Matter
Claim 9 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
March 12, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812